DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trajkovic et al. (IDS: US 20020168084 A1).

Regarding claims 19, 23, and 27, Trajkovic et al. disclose a guidance processing system comprising: at least one memory storing instructions; at least one processor executing the instructions to perform; a guidance method performed by at least one computer, the guidance method comprising, and a non-transitory computer readable storage medium storing a program causing at least one computer to perform a guidance method comprising: analyzing a plurality of images including a plurality of first areas where a queue waiting for use of an installation exists (receives raw video data from the one or more cameras 270 and uses it to generate a real time indicator of patterns, such as crowd density by region, [0028], Referring now to FIGS. 4 and 5, the problem of determining the flow of people and their number in any given area of a scene captured by a camera is a routine one in terms of current image processing technology. For example, the heads 320 of individuals 322 can be resolved in a scene by known image processing and pattern recognition algorithms, [0030], “Image processing and classification may also be employed to determine the delays suffered by visitors to a particular destination, for example, the average amount of time spent inside an exhibit or the time waiting in a queue. A classification engine may be programmed to recognize queues of people waiting at a location, for example a checkout line. For example, the members of a group of people who remain in a relatively fixed location for a period of time at a location in a scene defined to the system to be in the vicinity of a cash register may be counted to determine the queue length”, [0031]) [installation = checkout line, exhibit]; acquiring, based on an analyzing result, waiting time of the queue at each of the first areas (“The scenes are analyzed to determine information such as the busiest stores or venues, the longest lines, the highest level of interest reflected, the speed of traffic flow, etc., [0008], “Image processing and classification may also be employed to determine the delays suffered by visitors to a particular destination, for example, the average amount of time spent inside an exhibit or the time waiting in a queue. A classification engine may be programmed to recognize queues of people waiting at a location, for example a checkout line. For example, the members of a group of people who remain in a relatively fixed location for a period of time at a location in a scene defined to the system to be in the vicinity of a cash register may be counted to determine the queue length”, [0031]); acquiring a guidance information associated with each of the first areas, wherein the guidance information includes the waiting time of the queue (navigation instructions, the user could request the least or most crowded attractions or areas, or the stores with the shortest lines, avoiding crowds, moving quickly, attending the most popular attractions, or whatever the preferences indicate, [0027], the time waiting in a queue, [0031]); and outputting the guidance information to a display apparatus corresponding to at least one the first areas, wherein the guidance information guides people to suspend or move from one of the first areas to another of the first areas (A vision system that is capable of computing the crowd density at an exhibition-like event provides real-time information to visitors to allow them to avoid crowds or identify the most popular exhibits. Well-known counting techniques may be employed. One type of display that provides crowd information is a map display with an overlay showing density of visitors, abstract, visitors may wish to use such information to avoid crowded areas, [0004], a visitor to a trade show might wish to identify a particular set of exhibits to visit first to enable the visitor to avoid the biggest crowds, [0008], User interfaces are provided to allow users to indicate the activity they wish to engage in or other preference information and the system will display instructions to the user to carry them out, the visitor wishing to go to the parts of the trade show with the lowest levels of activity may be shown a map of the entire layout, with indications of where the greatest traffic is currently found, [0009], FIGS. 1A and 1B are perspective views of a public space such as an exhibit hall or shopping mall with video camera monitoring equipment and display terminals located throughout, [0012], show a map of the space 101 indicating the crowd density, user the user can maximize his/her experience in the space 101 by avoiding crowds, moving quickly, attending the most popular attractions, or whatever the preferences indicate, [0027], map is overlaid with icons 310 representing the density of visitors gathered at particular location, area indicated at 325 has a high density of visitors and the area indicated at 330 has a low density as indicated by the presence of the overlaid icons 310 and their absence, respectively, [0032]).

Trajkovic et al. do not disclose the term “first areas”. It would have been obvious at the time of filing to one of ordinary skill in the art that in the context of a store with multiple checkouts or exhibition hall with multiple exhibits, and as areas such as “325” and “330” are identified, these can be interpreted as multiple first and second areas.

Regarding claim 20, Trajkovic et al. disclose the guidance processing system according to claim 19. Trajkovic et al. further disclose the guidance information guides the people to move to one of the first areas that is relatively uncrowded (provides real-time information to visitors to allow them to avoid crowds , abstract, enable the visitor to avoid the biggest crowds, [0008],navigation information may be delivered via a website, permitting users to employ their own wireless terminals for planning their visits to the spaces monitored by the video system. Data may be displayed as a real time map with overlay of symbols indicating crowd activity, traffic flow, congestion, queue length, [0010], the crowd density by highlighting the map or overlaying, user may make choices based on the feedback received and request navigation instructions, the user could request the fastest route between retail stores or attractions, the least or most crowded attractions or areas, avoiding crowds, [0027]).

Regarding claim 21, Trajkovic et al. disclose the guidance processing system according to claim 20. Trajkovic et al. further disclose the guidance information indicates a crowdedness condition of the first area (Data may be displayed as a real time map with overlay of symbols indicating crowd activity, traffic flow, congestion, queue length, [0010], the crowd density by highlighting the map or overlaying, user may make choices based on the feedback received and request navigation instructions, the user could request the fastest route between retail stores or attractions, the least or most crowded attractions or areas, avoiding crowds, [0027]).

Regarding claim 22, Trajkovic et al. disclose the guidance processing system according to claim 19. Trajkovic et al. further indicate the display apparatus is placed in a second area where people who move to the first area pass through and displays the guidance information corresponding to the first area for a person who exists in the second area (Referring to FIG. 1A, a space 101 where visitors 115 are gathered is monitored by cameras 100, each aimed at a respective portion (e.g., 130 and 140) of the space 101. The space 101 could be a trade show, shopping mall, an amusement park, an office, or any other space where people move and gather. Display terminals 150 are located throughout the space to permit the visitors 115 to obtain information derived from the video data gathered by the cameras 100, such as the shortest route to a destination or the area with the smallest crowds, [0026]) [multiple displays throughout exhibition hall/amusement park indicate there must be a minimum of a first and second area]

Regarding claim 24, Trajkovic et al. disclose the method according to claim 23. Trajkovic et al. further indicate the guidance information guides the people to move to one of the first areas that is relatively uncrowded (provides real-time information to visitors to allow them to avoid crowds , abstract, enable the visitor to avoid the biggest crowds, [0008],navigation information may be delivered via a website, permitting users to employ their own wireless terminals for planning their visits to the spaces monitored by the video system. Data may be displayed as a real time map with overlay of symbols indicating crowd activity, traffic flow, congestion, queue length, [0010], the crowd density by highlighting the map or overlaying, user may make choices based on the feedback received and request navigation instructions, the user could request the fastest route between retail stores or attractions, the least or most crowded attractions or areas, avoiding crowds, [0027]).

Regarding claim 25, Trajkovic et al. disclose the method according to claim 24. Trajkovic et al. further indicate the guidance information indicates a crowdedness condition of the first area (Data may be displayed as a real time map with overlay of symbols indicating crowd activity, traffic flow, congestion, queue length, [0010], the crowd density by highlighting the map or overlaying, user may make choices based on the feedback received and request navigation instructions, the user could request the fastest route between retail stores or attractions, the least or most crowded attractions or areas, avoiding crowds, [0027]).

Regarding claim 26, Trajkovic et al. disclose the method according to claim 23. Trajkovic et al. further indicate the display apparatus is placed in a second area where people who move to the first area pass through and displays the guidance information corresponding to the first area for a person who exists in the second area (Referring to FIG. 1A, a space 101 where visitors 115 are gathered is monitored by cameras 100, each aimed at a respective portion (e.g., 130 and 140) of the space 101. The space 101 could be a trade show, shopping mall, an amusement park, an office, or any other space where people move and gather. Display terminals 150 are located throughout the space to permit the visitors 115 to obtain information derived from the video data gathered by the cameras 100, such as the shortest route to a destination or the area with the smallest crowds, [0026]) [multiple displays throughout exhibition hall/amusement park indicate there must be a minimum of a first and second area]

Regarding claim 28, Trajkovic et al. disclose the non-transitory computer readable storage medium according to claim 27. Trajkovic et al. further indicate the guidance information guides the people to move to one of the first areas that is relatively uncrowded (provides real-time information to visitors to allow them to avoid crowds , abstract, enable the visitor to avoid the biggest crowds, [0008],navigation information may be delivered via a website, permitting users to employ their own wireless terminals for planning their visits to the spaces monitored by the video system. Data may be displayed as a real time map with overlay of symbols indicating crowd activity, traffic flow, congestion, queue length, [0010], the crowd density by highlighting the map or overlaying, user may make choices based on the feedback received and request navigation instructions, the user could request the fastest route between retail stores or attractions, the least or most crowded attractions or areas, avoiding crowds, [0027]).

Regarding claim 29, Trajkovic et al. disclose the non-transitory computer readable storage medium according to claim 28. Trajkovic et al. further indicate the guidance information indicates a crowdedness condition of the first area (Data may be displayed as a real time map with overlay of symbols indicating crowd activity, traffic flow, congestion, queue length, [0010], the crowd density by highlighting the map or overlaying, user may make choices based on the feedback received and request navigation instructions, the user could request the fastest route between retail stores or attractions, the least or most crowded attractions or areas, avoiding crowds, [0027]).

Regarding claim 30, Trajkovic et al. disclose the non-transitory computer readable storage medium according to claim 27. Trajkovic et al. further indicate the display apparatus is placed in a second area where people who move to the first area pass through and displays the guidance information corresponding to the first area for a person who exists in the second area (Referring to FIG. 1A, a space 101 where visitors 115 are gathered is monitored by cameras 100, each aimed at a respective portion (e.g., 130 and 140) of the space 101. The space 101 could be a trade show, shopping mall, an amusement park, an office, or any other space where people move and gather. Display terminals 150 are located throughout the space to permit the visitors 115 to obtain information derived from the video data gathered by the cameras 100, such as the shortest route to a destination or the area with the smallest crowds, [0026]) [multiple displays throughout exhibition hall/amusement park indicate there must be a minimum of a first and second area]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20040204841 A1 (a predetermined operation screen drawn by the operation-screen generation section 32 is displayed on the screen of the display apparatus 6, the user specifies a facility search condition, such as the genre (for example, a park or an amusement park) of the facility or the prefecture in which the facility is located, and a facility which satisfies the specified facility search condition is searched for).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661